Citation Nr: 0636131	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected bilateral varicose 
veins and/or psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  The veteran has moved frequently over the 
years, and his claims files were most recently under the 
jurisdiction of the New York RO.

The Board last denied the instant claim in September 2002, 
after an earlier Board decision had been vacated and the 
claim remanded by the United States Court of Appeals for 
Veterans Claims (Court).  Another appeal was taken to the 
Court from the September 2002 Board decision, and by Order 
dated in February 2003, the September 2002 Board decision was 
also vacated, and the case was remanded to the Board for 
further specified development.  The Court did not retain 
jurisdiction over this matter.  The Board next remanded the 
appeal to the RO in June 2004 and January 2005, and the case 
has now been returned to the Board for further appellate 
review.

In October 2006, the veteran submitted additional evidence, a 
study on the effects of stress on the body.  This evidence is 
duplicative of medical opinion evidence previously considered 
by the originating agency.  Accordingly, a remand for review 
of this evidence is not required.  


FINDING OF FACT

A heart disability was not present in service within one year 
of the veteran's discharge from service, and the veteran's 
current heart disability is not etiologically related to 
service or service-connected bilateral varicose veins and/or 
psychiatric disorder.




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service, its incurrence or aggravation during active 
service may not be presumed, and a heart disability is not 
proximately due to or the result of service-connected 
bilateral varicose veins and/or psychiatric disorder.  38 
U.S.C.A.           §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the June 2004 and 
January 2005 Remands, the RO provided the veteran with the 
notice required under the VCAA by letters mailed in June 2004 
and February 2005, to include notice that he should submit 
any pertinent evidence in his possession.  Lastly, the 
veteran was provided with notice concerning the initial 
disability rating and effective date elements of the claim in 
an August 2006 letter from the RO.  Therefore, the Board is 
satisfied that the requirements of the notice provisions of 
the VCAA have been met.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records, 
records from the Social Security Administration, and private 
treatment records identified by the veteran, except for 
records from Dr. A.S. (the subject of an earlier Board Remand 
in December 2000).  In letters mailed to Dr. A.S. in December 
2000, May 2001, and December 2001, the RO requested records 
of treatment the veteran reported he received.  Dr. A.S. did 
not respond to these requests, and the veteran was provided 
notice of this fact in the February 2002 supplemental 
statement of the case.  VA is under no further obligation to 
obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2006) 
(providing that VA will make reasonable efforts to obtain 
relevant records from non-Federal governmental sources, which 
generally consists of an initial request, and if the records 
are not received, at least one follow-up request.)  As 
mandated by the Board's January 2005 Remand, the RO also 
obtained a medical opinion from two physicians who addressed 
the etiology of the veteran's heart disorder.  Neither the 
veteran nor his representative has identified any other 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in September 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time by the RO.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R.    §§ 3.307, 3.309 (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

There are conflicting medical opinions of record with regard 
to the matter of whether the veteran's currently diagnosed 
coronary artery disease and resultant congestive heart 
failure were either caused or aggravated by his service-
connected bilateral varicose veins and/or psychiatric 
disorder.  

In a December 1995 letter, Dr. A.S. reported that the veteran 
had varicose veins and peripheral vascular disease.  Dr. A.S. 
maintained that the veteran's varicose vein and vascular 
disease caused his congestive heart failure and coronary 
artery disease.  Dr. A.S. then indicated that the veteran's 
varicose veins and peripheral vascular disease aggravated his 
heart problem.  Dr. A.S. concluded that the veteran's heart 
disease was secondary to his venous disease.  In an April 
1996 letter, Dr. A.S. reiterated that the veteran was her 
patient and that he suffered from peripheral vascular 
disease, congestive heart failure, and coronary artery 
disease.  

The January 1997 VA arteries/veins examination report shows 
that in response to the question of whether the veteran's 
bilateral varicose veins caused coronary artery disease, the 
examiner (Dr. G.B.) answered in the negative.  The examiner 
noted that there was no connection whatsoever between the 
veteran's varicose veins and his coronary artery disease.  In 
response to the question of whether the veteran's bilateral 
varicose veins aggravated his coronary artery disease, the 
examiner also answered in the negative.  The examiner noted 
that to the best of his knowledge, there was nothing in the 
medical literature that would back up either claim and that 
he believed that cigarette smoking and elevated cholesterol 
level were the most likely cause of the veteran's coronary 
artery disease.  

In an October 2000 psychological evaluation, O.W., Ph.D., 
licensed psychologist, reported that it was clear to him on a 
review of the entire medical records that all three disorders 
[mental disorder, heart disorder, and varicose veins] had 
their origin in the veteran's military service.  Dr. O.W. 
indicated that "they" seemed to have become worse due to 
"aging, anger, frustration, genetic factors and a diet that 
was probably not adequate to manage the severe stress in his 
life."  Dr. O.W. noted that the veteran's Navy experiences 
were very stressful and so stressful that his body began to 
break down under the severe pressures being applied by his 
superiors to make him conform to discipline.  Dr. O.W. 
maintained that varicose veins, bi-polar disorder, and 
coronary heart disease were known to be chronic diseases that 
were developed in an environment that was too stressful.  Dr. 
O.W. added that genetic factors and malnutrition played a 
part.  

Dr. O.W. further noted that the veteran's heart disorder 
appeared to have been psychosomatic at first and was not 
diagnosed by doctors.  Dr. O.W. indicated that in time it 
developed into congestive heart failure and coronary heart 
disease.  Dr. O.W. maintained that strong feelings of anger, 
depression, and frustration had powered "the disturbances" 
so that they became more severe and disabling as he aged.  
Dr. O.W. asserted that constant anger, frustration, and 
depression caused severe stress that caused the mental 
disorder to become worse, and worry about the other "two 
conditions" caused them to become more severe.  

In an October 2000 psychological evaluation, D.J., Ph.D. in 
psychology, discussed the veteran's "disabilities," 
specifically, his mental and vascular disorders, and their 
relationship to his military service.  

In a July 2004 letter, Dr. S.R., a VA physician in internal 
medicine, reported that the veteran suffered from coronary 
heart disease and circulatory problems due to his 
arteriosclerosis and varicose veins.  Dr. S.R. then noted 
that "[a]ll of these medical problems [were] inter 
related."  In a December 2004 letter, Dr. S.R. reiterated 
that the veteran suffered from coronary heart disease and 
circulatory problems due to his arteriosclerosis and varicose 
veins.  Dr. S.R. then noted that the veteran's varicose veins 
contributed to his coronary heart disease.

The September 2005 VA examination report shows that it is the 
opinion of a board of two internal medicine physicians (Dr. 
P.A. and Dr. D.N.) that it is unlikely that the veteran's 
coronary artery disease and congestive heart failure are 
etiologically related to his active service or were caused or 
chronically worsened by his service-connected psychiatric 
disability and/or his service-connected varicose veins.  Dr. 
D.N. observed that the veteran underwent ligation and 
stripping of varicose veins during service and that years 
after the veteran's military service, he experienced 
recurrent varicosities.  Dr. D.N. indicated however that 
there was no scientific nexus between varicosities of the 
lower extremities and the development of coronary artery 
disease.  Dr. D.N. explained that incompetent venous valves 
in the lower extremities might lead to chronic venous 
insufficiency which could lead to pulmonary emboli.  Dr. D.N. 
added however that even pulmonary emboli did not cause 
coronary artery disease and there was no documentation that 
the veteran ever had episodes of pulmonary emboli.  Dr. D.N. 
reported that there was documentation that the veteran was 
hospitalized in April 1996 with the diagnosis of coronary 
artery disease and congestive heart failure, some thirty 
years after his vein stripping while in the military.  

Dr. D.N. maintained that the veteran's heart disorder was not 
likely to have been caused by his service-connected 
psychiatric disorder as there was no scientific relationship 
between bipolar disorder and the development of coronary 
artery disease.  Dr. D.N. noted that the veteran's medical 
records showed a long history of hyperlipidemia (elevated 
cholesterol and triglycerides) in addition to a long history 
of smoking.  Dr. D.N. indicated that it was more likely than 
not that the veteran's coronary artery disease and resultant 
congestive heart failure were etiologically related to 
hyperlipidemia and smoking.  Dr. D.N. explained that it was 
accepted medical knowledge that elevated lipids and smoking 
were both risk factors for coronary artery disease. 

As there are conflicting medical opinions of record, the 
Board must weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board accords greater evidentiary weight to the 
January 1997 and September 2005 VA examiners' unfavorable 
medical opinions than those favorable medical opinions 
expressed by Dr. A.S., Dr. O.W., Dr. D.J., and Dr. S.R. for 
the reasons set forth below.

Dr. A.S. and Dr. S.R.'s opinions are conclusory.  Dr. A.S. 
maintains that the veteran's varicose veins both caused and 
aggravated his coronary artery disease and congestive heart 
failure but provides no rationale for his opinion.  Dr. S.R. 
also provides no rationale for her opinion that the veteran's 
varicose veins contributed to his coronary heart disease.  
The January 1997 and September 2005 VA examiners specifically 
refuted that there was a cause and effect relationship 
between varicose veins and the subsequent development of or 
aggravation of coronary artery disease. The VA examiners 
reasoned that there was a lack of support in the medical 
literature and a lack of a scientific nexus.  The VA 
examiners also indicated that the veteran's smoking and 
hyperlipidemia were the most likely cause for his coronary 
artery disease, which were known risk factors for coronary 
artery disease according to Dr. D.N.  

Dr. A.S. and Dr. S.R. also did not have the benefit of a 
review of the veteran's claims files.  As previously 
discussed, efforts to obtain Dr. A.S.'s records were futile, 
so it is unclear what medical evidence her opinion is based 
on.  Records from Dunn Memorial Hospital, which note Dr. A.S. 
as the veteran's attending physician, have been associated 
with the claims files, but do not contain competent evidence 
of a causal relationship between varicose veins and coronary 
artery disease.  The VA examiners reviewed the veteran's 
claims files and provided a rationale for their opinions.  
Thus, the Board accords more probative value to the VA 
examiners' opinions than Dr. A.S. and Dr. S.R.'s opinions.

To the extent Dr. O.W.'s October 2000 opinion may be read as 
seeking to establish that the veteran's coronary artery 
disease is secondary to his service-connected psychiatric 
disability, the Board notes that the September 2005 VA 
examiners maintained that there was no scientific 
relationship between bipolar disorder and the development of 
coronary artery disease.  The opinions expressed by the VA 
examiners are entitled to greater deference than the opinion 
expressed by Dr. O.W. because they have medical expertise in 
an area of medicine that renders them more competent to opine 
on the cause of heart disease as compared to Dr. O.W., who is 
a psychologist.  As for Dr. D.J.'s October 2000 opinion, he 
only makes a general statement about the veteran's stress and 
treatment in service causing his subsequent mental and 
physical problems.  Dr. D.J. does not mention the veteran's 
heart disorder, much less relate his heart disorder to his 
varicose veins or psychiatric disability.

Lastly, the veteran submitted a study from the Social 
Research Laboratories that discusses the effects of stress on 
the body as evidence that his heart disorder was secondary to 
his varicose veins.  No such link is discussed in the study. 

Thus, for the reasons discussed above, the Board finds the 
January 1997 and September 2005 VA examiners' opinions 
dispositive on the medical question of whether the veteran's 
heart disability is caused or aggravated by his service- 
connected bilateral varicose veins and/or psychiatric 
disorder.  Accordingly, the Board finds that service 
connection for a heart disability is not warranted on a 
secondary basis.  

There are similarly conflicting medical opinions of record 
with regard to the matter of whether the veteran's heart 
disability is etiologically related to his military service.  
Dr. O.W. opined that the veteran's heart disorder had its 
origin in military service based on stress he endured in 
service.  The September 2005 VA examiners opined that it was 
unlikely that the veteran's coronary artery disease and 
congestive heart failure were etiologically related to his 
active service.  As previously discussed, the VA examiners' 
opinion is entitled to more deference because of the 
examiners greater degree of competency to render an opinion 
on the etiology of heart disease.  The VA examiners find it 
more likely that the veteran's coronary artery disease and 
resultant congestive heart failure are due to nonservice-
related factors.  The Board is particularly persuaded by the 
VA examiners' opinion when considered with the rest of the 
evidence of record.  The service medical records are absent 
any complaints or findings referable to a heart disorder in 
service.  

For these reasons, the Board finds the September 2005 VA 
examiners' opinion dispositive on the medical question of 
whether the veteran's heart disability is etiologically 
related to his military service.  In addition, the Board 
observes that   
there is no medical evidence of record that shows that the 
veteran's coronary artery disease was present during the 
statutory one-year presumptive period following his discharge 
from service.  Accordingly, the Board finds that service 
connection is not warranted for a heart disability on a 
direct or presumptive basis.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for a heart disability, including as 
secondary to service-connected bilateral varicose veins 
and/or psychiatric disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


